
	

113 HR 5092 IH: FAIR Act
U.S. House of Representatives
2014-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5092
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2014
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Indian Self-Determination and Education Assistance Act to expedite civil actions,
			 claims, and appeals under that Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fair and Accountable IHS Recompense Act of 2014 or the FAIR Act.
		2.Deficiency Reports Available to the PublicSection 106(c) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450j–1(c))
			 is amended by inserting On and after May 1 of each year, the report prepared under this subsection for submission by May 15
			 of that year shall be available to the public and shall not be subject to
			 an exemption under section 552(b) of title 5, United States Code. before Such report shall include.
		3.Presumption of accuracy of deficiency report amountsSection 110 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450m–1) is
			 amended by adding at the end the following:
			
				(f)Presumption of accuracy of deficiency report amountsIn any civil action, claim, or related appeal brought under this section, it shall be presumed, in
			 the absence of fraud or mathematical error, that the deficiency amounts
			 reported to Congress under section 106(c)(2) accurately reflect the
			 minimum damages due to any Indian tribe or tribal organization upon whose
			 behalf the civil action, claim, or appeal was filed.
				(g)Attorney feesNone of the funds awarded in a civil action, claim, or related appeal brought under this section
			 shall be allocated for or used to pay attorney fees unless—
					(1)all attorney fees for services directly associated with the civil action, claim, or related appeal,
			 are—
						(A)documented; and
						(B)charged at reasonable hourly rates; and
						(2)the documentation required under paragraph (1)(A) has been made available to—
						(A)the Natural Resources Committee of the House of Representatives;
						(B)the Indian Affairs Committee of the Senate; and
						(C)the public.
						(h)Liability; limitationAny Indian tribe or tribal organization upon whose behalf a civil action, claim, or related appeal
			 was filed under this section shall not be held liable for paying any
			 attorney fees for services directly associated with the civil action,
			 claim, or related appeal if the attorney fees do not meet the standards
			 under subsection (g)..
		
